DETAILED ACTION
“Method for Producing Hot Forget Material”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Needham Boddie on January 18, 2022.
The application has been amended as follows: 
Please cancel claim 6.
Please cancel claim 9.

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to the instant invention is Raymond (US 
The problem solved by the present invention is to prevent double-barreling shaped forging defects. When the surface temperature of the material for hot forging drops during the transferring step to the die, which is heated to a temperature within a range of 950° to 1100°C, the side surface of the material does not come into contact with the heated die and remains at the lower temperature. As a result, the side surface of the material has a concave shape by hot forging. (Specification, paragraph [0005], and Figs. 1 and 4). Raymond and Hebert are wholly silent as to this problem. 
The double-barreling shaped forging defects can be solved by the jig heating step recited in Claim 1, especially in the range of the heating temperature of the holding jig of 50°C lower than and 100°C higher than the heating temperature of the material for hot forging. This is based on the findings of the present inventors, which are disclosed in the present application (see the example and the comparative example). Accordingly, Applicant respectfully submits that one skilled in the art could not have conceived any way of solving the double-barreling shaped forging defects in view of the disclosures in Raymond and Hebert. 
In addition, Applicant respectfully submits that the claimed range of the heating temperature of the holding jig would not have been obvious based on routine optimization.
Hebert, in the Examples section thereof, discloses that the metal ingot was heated to 1800°F (982.2°C), and the gripper assembly was heated to 800°F (426.7°C). (Hebert, paragraph [0027].) Applicant respectfully submits that these temperature values are not "result-effective". 
Hebert states that the manipulators have a lower temperature than the metal ingots, and transfer of heat from the metal ingot to the manipulators is undesirable, because the metal needs to be kept at a certain, uniform temperature in order for proper formation of the part into the desired shape in the forging process. When heat is lost from those portions of the ingot in contact with the manipulator, the metal ingot will have an uneven temperature profile. (Hebert, paragraph [0004].) Also, Hebert states that heating the gripper assembly can improve heat transfer, and describes pre-heating the gripper assembly to about 800°F prior to contact with the heated metal part. (Hebert, paragraph [0023].) 
However, Hebert specifically discloses heating the gripper assembly to 800°F (426.7°C), which is more than 500°C lower than the heating temperature of the material, 1800°F (982.2°C). This significantly differs from the heating temperature of the holding jig recited in Claim 1, i.e., a range of 50°C lower than and 100°C higher than the heating temperature of the material for hot forging.
Furthermore, Hebert discloses that the example (i.e., a gripper assembly with an inventive insulating plate) and the comparative example (i.e., a gripper assembly without the inventive insulating plate) were both preheated to 800°F (426.7°C), and the metal ingot were heated to 1800°F (982.2°C). As a result, the examples showed a 97% decrease in heat transfer compared to the comparative examples. (Hebert, paragraph [0028].) Accordingly, upon a fair reading of Hebert, one skilled in the art would understand that the heat transfer from the heated metal ingot to the gripper assembly depends on the presence or absence of the inventive insulating plate, not on the preheating temperature of the gripper assembly. Therefore, one skilled in the art would have understood that the parameter of preheating temperature of the gripper assembly is not itself "result-effective".
Examiner agrees with the Applicant’s characterization of Hebert: it would not have been obvious to one of ordinary skill in the art to both: add a jig heating step to the method of Raymond and double the temperature to which the jig is heated relative to the temperature disclosed by Hebert. None of the prior art of record remedies this deficiency of the combination. Thus, the Office has concluded that one of ordinary skill in the art would not have considered incorporating a “jig heating step of heating a holding jig for holding the material for hot forging within a temperature range of 50°C lower than and 100°C higher than the heating temperature of the material for hot forging” into a method wherein the “raw material heating step” includes “heating the material for hot forging in a furnace to a heating temperature within a range of 1000 to 1150°C” - taken in consideration with all other limitations of independent claim 1 - absent impermissible hindsight upon review of the disclosure of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725